     Case 3:20-cv-00592-RCJ-WGC Document 20 Filed 11/02/20 Page 1 of 2




 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA, ESQ.
 2 Nevada Bar No. 08599
   311 East Liberty Street
 3 Reno, Nevada 89501
   Telephone:     775-323-1321
 4 775-323-4082 (fax)
   david@omaralaw.net
 5
   Dan Backer*
 6 POLITICAL.LAW PLLC

 7 441 N. Lee St., Suite 300
   Alexandria, VA 22314
 8 (202) 210-5431
   dan@political.law
 9 *Admitted Pro Hac Vice

10 Attorneys for Plaintiff

11
                                  UNITED STATES DISTRICT COURT
12
                                         DISTRICT OF NEVADA
13
     MAKE LIBERTY WIN,                             )
14                                                 )    Case No. 3:20-cv-00592
                                   Plaintiff,      )
15                                                 )       ORDER GRANTING PLAINTIFF’S
               vs.                                 )        MOTION FOR PRELIMINARY
16                                                 )              INJUNCTION
   BARBARA K. CEGAVSKE, in her official            )
17 capacity as SECRETARY OF STATE OF               )
   NEVADA,                                         )
18                                                 )
                           Defendant(s).           )
19                                                 )
20

21             This Matter having come before the Court on Thursday October 29, 2020. Having

22 considered Plaintiff’s Motion for Preliminary Injunction and supporting declaration, the

23 Defendant’s Opposition, Reply and oral argument by both parties, and for good cause shown, it is

24
     hereby:
25
               ORDERED that Plaintiff’s Motion for Injunction is GRANTED as follows:
26
               This Court hereby enters a PRELIMINARY INJUNCTION enjoining Defendant Barbara
27
     K. Cegavske, in her official capacity as Secretary of State of Nevada, from enforcing against
28
                                                  -1-
     Case 3:20-cv-00592-RCJ-WGC Document 20 Filed 11/02/20 Page 2 of 2




     Plaintiff, Make Liberty Win, and any of Plaintiff’s officers, agents, employees, attorneys, and all
 1

 2 other persons acting in active concert with Plaintiff, the provisions of Nev. Rev. Stat. §§ 294A.330

 3 and .340 as they apply to political advocacy supporting (1) the candidacy of Jill Dickman for the

 4 Nevada Assembly and (2) the candidacy of any other person who at any time previously held the

 5
     elective office for which such person is running or intends to run.
 6
            Defendant shall not conduct any investigation, initiate any administrative or other
 7
     proceedings, make any criminal referral, impose any fine or other sanction, or otherwise attempt
 8
     to enforce the provisions of Nev. Rev. Stat. §§ 294A.330 and .340 in relation to Plaintiff’s conduct
 9

10 as described above.

11          FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure 65(d)(2), this
12 Order shall apply to the above-captioned named Defendant, the Nevada Secretary of State; her

13
     officers, agents, employees, and attorneys; and all other persons acting in active concert with her;
14
     and
15
            FURTHER ORDERED that Defendant shall promptly deliver, by electronic mail, a copy
16

17 of this Order to Jill Dickman’s opponent, Skip Daly, and to any other persons whom Plaintiff

18 identifies as having interfered with or threatened legal or other retaliatory action against Plaintiff

19 for engaging in the conduct described above.

20          IT IS SO ORDERED.
21
            DATED: November 2, 2020
22
                                                          ________________________________
23                                                        United States District Judge
24

25

26

27

28
                                                    -2-
